DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed 13 September 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  After entry of the amendment, claims 1-20 remain pending; of these, claims 1, 11, and 12 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
4.	The objection to the pursuant to 37 CFR 1.84(p)(5) set forth in the previous Office action is withdrawn in view of applicant’s drawing amendment.
	
	Specification
5.	The disclosure is objected to because of the following informalities:
	The written specification indicates that reference numeral 451 (see page 21, line 8 of the written specification) is shown in Fig. 19; reference numeral 451, however, does not appear in Fig. 19.    
Appropriate correction is required.

Claim Objections
6.	Claims 12-20 are objected to because of the following informalities:
In line 6 of claim 12, the recitation “is provided a flattening surface” does not read properly.
In line 5 of claim 18, the recitation “and a operating member” does not read properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 and in line 5 of claim 9, “the rotational axis of the saw blade” lacks proper antecedent basis in the claims (it appears that these recitations should read “the first axis”; see claim 1, line 3).
	
Claim Rejections - 35 USC § 102
9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merck et al., U.S. Patent Application Publication No. 2016/0167252 (“Merck”).
	Merck discloses a concrete cutting machine (see Fig. 1), comprising: 
a saw blade 118 configured to cut concrete (see, e.g., Abstract); 
a motor configured to drive the saw blade (saw portion 114 includes a motor; see [0042]) to rotate about a first axis; 
a bottom plate (chassis 102) configured to support the motor and the saw blade, wherein the bottom plate is formed with a first cutting space (aperture 120) for the saw blade to pass through; and 
a sliding plate assembly (manifold portion 128), which is at least partially disposed in the first cutting space to form a second cutting space smaller than the first cutting space (the manifold portion 128 includes a saw blade slot, denoted as 210 in Fig. 2 and 316 in Fig. 3); 
wherein the sliding plate assembly is detachably mounted to the bottom plate (see fastener holes 530, 532, 534 in Fig. 5; also [0076]) and is movable relative to the bottom plate within a preset range in a first direction parallel to the first axis (see [0059]: “It will be understood that in certain embodiments, slot 316 is configured as an adjustable slot with a sliding or rotating shutter providing adjustability to accommodate blades of various thicknesses and diameters.”).

10.	Claims 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bearden, U.S. Patent No. 6,112,736.
With respect to claim 11, Bearden discloses a concrete cutting machine (Figs. 14-19), comprising:
a motor (the housing 14’ encloses an electrical motor; see col. 4, lines 12-13) configured to drive a saw blade 40’ to rotate about a first axis; 
a bottom plate (guide plate 15’; Fig. 14) configured to support the motor, wherein the bottom plate is formed with a first cutting space (central opening 39') for the saw blade to pass through; and 
a sliding plate assembly (platform 11’) comprising a flattening member (pressure plate assembly 190) provided with a flattening surface (i.e., the lower surface of the pressure plate assembly190, as viewed, for example, in Figs. 14 or 18) for contacting with concrete, wherein the flattening surface is parallel to the first axis and the flattening member is provided with a second cutting space (central slot 197; Fig. 17) for the saw blade to pass through; 
wherein the sliding plate assembly is detachably mounted to the bottom plate (note the locking vise anchor 213 in Figs. 14 and 19), and the flattening surface is located below the bottom plate in a direction perpendicular to the flattening surface (see Fig. 14).

	With respect to claim 12, Bearden discloses a sliding plate assembly (platform 11’; Figs. 14-19) for a concrete cutting machine (saw 10’; Fig. 14), comprising: 
a supporting member (planar support 203; Fig. 16) connected to the concrete cutting machine (the planar support 203 is connectable to a guide plate 15’ of the concrete cutting machine via, for example, a locking vise anchor 213);  
a flattening member (pressure plate assembly 190) connected to the supporting member; and 
a mounting assembly (e.g., locking vise anchor 213, Figs. 14, 19; and/or adjustable locking cams 215, Figs. 15-16) configured to detachably mount the supporting member to the concrete cutting machine; 
wherein the flattening member is provided with a flattening surface (i.e., the lower surface of the pressure plate assembly 190, as viewed, for example, in Fig. 14 or 18) for contacting with concrete, and the flattening surface is located below the supporting member in a direction perpendicular to the flattening surface (see Fig. 14).
With respect to claim 13, the Bearden sliding plate assembly (i.e., platform 11’) is movable relative to the concrete cutting machine in a first direction parallel to the rotation axis of a saw blade 40’ (Fig. 14) within a preset range (i.e., within a range allowed by rotation of the cams 215 between the solid line and phantom line positions shown in Fig. 16).
With respect to claims 14-16, the Bearden sliding plate assembly further includes an elastic assembly (springs 195; Figs. 14 and 17-18) disposed between the supporting member (i.e., planar support 203) and the flattening member (i.e., pressure plate assembly 190).
With respect to claim 18, the Bearden mounting assembly includes a mounting member (e.g., the L-shaped anchor 212; Figs. 14, 16, 18) configured to mount the supporting member (i.e., the planar support 203; Fig. 16) to a bottom plate (guide plate 15’; Fig. 14) of the concrete cutting machine, a connecting member (e.g., the front edge of the guide plate 15’) capable of sliding relative to the mounting member along a first direction parallel to a rotation axis of a saw blade 40’ (Fig. 14) of the concrete cutting machine, and an operating member (e.g., one of the locking cams 215; Figs. 15-16) for a user to operate to drive the connecting member to slide relative to the mounting member.
With respect to claim 19, Bearden discloses a mounting assembly (e.g., the locking vise anchor 213, Figs. 14, 19) and a second mounting assembly (e.g., the L-shaped anchor 212; Figs. 14, 16, 18 that engages with the front edge of the guide plate 15’) configured to slidably connect the sliding plate assembly to the concrete cutting machine along a first direction parallel to a rotation axis of a saw blade 40’ (Fig. 14) of the concrete cutting machine (note the locking cams 215 in Fig. 16, which urge the forward edge of the concrete cutting machine guide plate 15’ along and beneath the sliding plate assembly inverted L-shaped anchor 212 in a direction parallel to the rotation axis of the saw blade 40’).
With respect to claim 20, the Bearden sliding plate assembly is capable of sliding relative to the concrete cutting machine along the direction perpendicular to the flattening surface (via movement of the pressure plate assembly 190 against the biasing of the springs 195).

Claim Rejections - 35 USC § 103
11.	Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merck as applied to claim 1 above, and further in view of Bearden, U.S. Patent No. 6,112,736.
As discussed above, Merck discloses all of the limitations of claim 1.  Although the Merck sliding plate assembly (i.e., the manifold portion 128) constitutes a “supporting member” that is movable relative to the bottom plate (i.e., the chassis 102), Merck does not specifically disclose a flattening member and/or a flattening surface, as recited in claims 2 and 5 or that the sliding plate is capable of sliding along a second direction perpendicular to the flattening surface, as recited in claim 10.
In the same field of endeavor, Bearden discloses a concrete cutting machine (see Figs. 14-19) including a bottom plate (guide plate 15’; Fig. 14) supporting a saw blade 40’ and a motor (the housing 14’ encloses an electrical motor; see col. 4, lines 12-13).  A sliding plate assembly includes a supporting member (planar support 203; Fig. 16) connectable to the bottom plate (i.e., the guide plate 15’) via a locking vise anchor 213.  Bearden teaches the use of a flattening member (pressure plate assembly 190) connected beneath the supporting member (i.e., the planar support 203) and including a flattening surface (i.e., the lower surface of the pressure plate assembly, as viewed, for example, in Figs. 14 or 18).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Bearden, to provide the Merck machine with a flattening member, including a flattening surface, connected beneath the sliding plate assembly (i.e., the manifold portion 128), in order to help control the material being cut (e.g., green concrete).
With respect to claim 3, Bearden further discloses a connecting assembly comprising an elastically deformable biasing member (i.e., springs 195; Figs. 17-18).
With respect to claim 4, Bearden further discloses a rear wheel (rollers 22’; Fig. 14) and teaches that, in use, a lowest point of the rear wheel will be located in a plane where the flattening surface is located (Bearden col. 8, lines 62-63: “... pressure plate assembly 19' is permitted to move vertically with respect to the slab in the direction of arrow 189”).
With respect to claim 10, the Bearden  flattening member (i.e., the pressure plate assembly 190, which is part of the sliding plate assembly) is movable (i.e., “capable of sliding”) relative to the bottom plate (i.e., the guide plate 15’) along a second direction perpendicular to the flattening surface (i.e., the lower surface of the pressure plate assembly 190; see the arrow 189 in Fig. 14).

12.	Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Merck as applied to claim 1 above, and further in view of Guerra, U.S. Patent No. 4,155,141.
As discussed above, Merck discloses all of the limitations of claim 1.  Merck does not, however, specifically disclose a mounting assembly movably connected to the sliding plate assembly, as recited in claim 6.
In the same field of endeavor, Guerra discloses a concrete finishing tool having a bottom plate (i.e., U-shaped frame 1) and a sliding plate assembly (one or both of the adjustable blades 13, 21).  Guerra teaches mounting the sliding plate assembly to the bottom plate via a mounting assembly (e.g., blade mounting rods 3) that is movably connected to the sliding plate assembly.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Guerra, to provide the Merck machine with a mounting assembly movably connected to the sliding plate assembly, in order to facilitate adjustable movement of the Merck sliding plate assembly, or a movable portion of the sliding plate assembly, relative to the bottom plate.
With respect to claim 7, the Guerra mounting assembly includes a rotation operating member (i.e., the mounting rods 3 and/or the wing nuts 11) rotatably connected to the bottom plate; in response to rotation of the rotation operating member about a second axis, the sliding plate assembly moves relative to the bottom plate in a direction parallel to the second axis.
With respect to claim 9, the Guerra mounting assembly includes a fastening member (e.g., the mounting rods 3) that fixes the bottom plate 1 and sliding plate assembly (i.e., the blade 13 and/or the blade 21) in a direction perpendicular to the longitudinal axis of each of the rods 3 (i.e., in a direction parallel to the saw blade of Merck) and that is movably connected to the bottom plate and the sliding plate assembly in a direction parallel to the longitudinal axis of each rod (i.e., in a direction perpendicular to a flattening surface of Merck).

Allowable Subject Matter
13.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	Claim 17 would be allowable if rewritten to overcome the informalities objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
15.	Applicant's arguments submitted in the response filed 13 September 2022, have been fully considered as addressed below.
Applicant advances the following argument, on pages 11-12 of the response, regarding the rejection of claim 1 over Merck:

Referring first to Merck, Merck does not teach or disclose a sliding plate assembly as presently recited. Rather, referring to FIGS. 1-3, Merck describes a vacuum manifold portion 128, which is a vacuum pipe for connecting a vacuum cleaner to the cutter. Is particularly described in Merck: 

the illustrated placement of vacuum manifold 128 about saw blade 118 and adjacent to leading edge 204 is optimized for the capture of particulate, dust and other detritus produced by the cutting operation. As will be discussed in additional detail below, this optimization of saw blade alignment, vacuum manifold placement and other features of the vacuum manifold and the apparatus as a whole, combine to produce a novel apparatus uniquely effective in its cutting and dust-capturing abilities. 

(Merck). The vacuum manifold of Merck, however, cannot be considered the same as the sliding plate assembly which requires that the sliding plate is at least partially disposed in the first cutting space to form a second cutting space smaller than the first cutting space. In contrast, the vacuum manifold simply provides for a directed vacuum duct.

	Applicant, thus, argues that the vacuum manifold portion 128 of Merck is not a “sliding plate assembly”, as recited in applicant’s claims.  The examiner disagrees and asserts that, affording the term “sliding plate assembly” its broadest reasonable interpretation, this limitation is considered to be fully met by the Merck vacuum manifold portion 128.  It is pointed out, for example, that the Merck manifold portion 128 includes a planer lower surface (see the lower surface 550 in Fig. 5) that, in some configurations is intended to contact and, thus slide along, the underlying substrate being cut (Merck [0075]: “In various embodiments, manifold clearance is adjustable within a range from 0 (i.e., in contact with the underlying substrate) to at least about 1 inch”).  Further, as explained the body of the rejection above, the vacuum portion 128 is at least partially disposed in the first cutting space (i.e., the aperture 120) of the Merck bottom plate (i.e., the chassis 102); this can plainly be seen, for example, in Fig. 2 of Merck.  The Merck vacuum portion 128 also includes a second cutting space (i.e., the saw blade slot 210; see Fig. 2) that is smaller than the first cutting space (i.e., the aperture 120).  Although different reference numerals are used, the arrangement of the Merck vacuum portion in the aperture, as well as the disposition of the saw blade slot in the vacuum portion, can also clearly be discerned with reference, for example, to Merck Figs. 3-4 and 6.

	Applicant also presents the following argument, on page 12 of the response, regarding the rejection of claims 11 and 12 over Bearden:

Turning now to the rejection of claims 11 and 12, Bearden similarly fails to teach or suggest a sliding plate assembly as presently recited. Noticeably, referring to FIG. 3 of Bearden, the saw 10 is in disconnectable contact with a rollable platform 11. The rollable platform 11, however, is a cart, and the saw 10 is disposed on the rollable platform 11. The saw 11 simply includes a housing 14, a saw blade 40, and a guide plate 15. Referring to FIGS. 3 and 14, however, the pressure plate assembly 190 is mounted to the rollable platform 11 and not to the guide plate 15 of the saw 10. This can be seen from the following illustrations: 

 	[illustrations omitted]


	At the outset, it is noted that the rejection at issue is based on the Bearden embodiment shown in Figs. 14-19, which differs in several aspects from that shown in Fig. 3.  In response to the substance of applicant’s argument, it is pointed out that applicant’s claim 11 does not recite that the flattening member (i.e., the pressure plate assembly 190 in Bearden) is “mounted to” the bottom plate (i.e., the guide plate 15’ in Bearden), but rather that it is a part of the sliding plate assembly (i.e., the platform 11’ in Bearden); the relevant portion of claim 11 recites “a sliding plate assembly comprising a flattening member ...”.  Bearden clearly discloses this arrangement; with reference, for example, to Bearden Fig. 14, it can be seen that the sliding plate assembly (i.e., the platform 11’) includes the flattening member (i.e., the pressure plate assembly 190) and further that the sliding plate assembly (i.e., the platform 11’) can be “detachably mounted to the bottom plate” (i.e., the guide plate 15’), via the vice anchor 213.
	Applicant’s assertions regarding other features or attributes that may or may not be disclosed by Bearden (e.g., a “rollable platform” or a “cart”) are simply irrelevant with respect to the current inquiry.  Applicant’s claims are anticipated because each and every element recited is met by Bearden.
	Applicant further asserts the following, on page 13 of the response, regarding the rejection of claims 11 and 12:

In the present claims, however, the sliding plate assembly 14 is mounted to the bottom plate 13 for mounting the motor 12, the transmission assembly, and the saw blade 11. The releasable rollable platform 11 is not structured the same as the present claims, nor does the platform function in a similar manner.

[underlining in original]


	As addressed above, Bearden discloses that the sliding plate assembly (i.e., the platform 11’) is mountable to the bottom plate” (i.e., the guide plate 15’), via the vice anchor 213 and further that the bottom plate (i.e., the guide plate 15’) is configured to support the motor (see, e.g., Fig. 14).  Neither a “transmission assembly” nor a “function” are recited in applicant’s claims 11-12.  Again, applicant’s claims are anticipated because each and every element recited is met by Bearden.

Conclusion
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.G/Examiner, Art Unit 3672                       
02 December 2022   

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672